In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On the parties’ joint motion for expedited consideration and relators’ stipulated notice of substitution of party under Civ.R. 25(D)(1) and stipulated motion for leave to file an amended complaint,
It is ordered that Drake Hopewell, the Housing Officer and Director of Public Safety and Service for the city of Lorain, is automatically substituted for Andrew R. Winemiller as a relator.
It is further ordered that relators’ stipulated motion for leave to file an amended complaint is granted and that respondent’s response to the amended complaint is due within 21 days of this entry.
Pfeifer, J., would deny the motion to expedite.